If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     October 15, 2020
               Plaintiff-Appellee,

v                                                                    No. 349112
                                                                     Macomb Circuit Court
WILSHAWN ANTWAUN TALLEY-ELLIS,                                       LC No. 2018-003085-FC

               Defendant-Appellant.


Before: SWARTZLE, P.J., and JANSEN and BORRELLO, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of assault with intent to commit
murder, MCL 750.83, and possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b. The trial court sentenced defendant as a fourth-offense habitual
offender, MCL 769.12, to 25 to 50 years in prison for the assault conviction and a consecutive
two-year term of imprisonment for the felony-firearm conviction. For the reasons set forth in this
opinion, we affirm defendant’s convictions, but remand to the trial court for resentencing
consistent with this opinion.

                                        I. BACKGROUND

        This case arises from a shooting at an automotive assembly plant in Sterling Heights on
the evening of August 18, 2018. According to trial testimony, defendant arrived at the plant that
evening visibly upset by his suspicions that his girlfriend, who was working at the plant, was
having an affair. A physical altercation occurred outside the plant between defendant and the
victim. At some point, the victim walked back toward the building and defendant went to his car
and retrieved a gun. Defendant proceeded to chase the victim through the plant and fired one
bullet, which did not hit the victim. According to a witness, defendant aimed the gun at the victim
and fired. While the victim was hiding after the shooting, he heard defendant say, “I was going to
kill you.” Defendant, however, testified at trial that he did not intend to shoot the victim and that
he fired the gun at the ceiling, not at the victim.

       Evidence of defendant’s phone calls to his girlfriend were admitted into evidence. During
those calls, defendant told his girlfriend that if she did not come to court, then “they can’t do


                                                -1-
anything.” Defendant also told his girlfriend not to speak with the prosecution, the police or answer
her phone or the door.

       Defendant testified that at approximately 10:00 p.m., he and his girlfriend were arguing on
the phone about her “drinking and smoking with other guys at work.” Defendant drove to the plant
and was met outside by two employees and his girlfriend. According to defendant, the victim then
came outside and defendant yelled an insult at him. The victim then attacked defendant, throwing
a few punches which defendant testified he swatted away.

        After this altercation, defendant testified that he went to his vehicle to leave and another
employee was right next to him. Defendant was startled so he grabbed a gun, causing the employee
to exclaim: “He got a gun.” Defendant further testified that at the same time this statement was
made, the victim was running toward the door and defendant followed him. After defendant and
the victim struggled at the door, the victim ran toward the back of the factory and defendant chased
him, eventually stopping because he realized that he did not want to harm the victim. At that
juncture, defendant testified that he fired the gun into the air. Defendant denied ever pointing the
gun at the victim or firing the gun at the victim. According to defendant, he never intended to
shoot or kill the victim, he only wanted to scare him.

         Defendant denied that he threatened his girlfriend not to come to court, rather, defendant
testified, he merely told her that she did not have to testify and that the prosecution could not force
her to do so because she and defendant consider themselves to be husband and wife.

       Defendant was convicted and sentenced as indicated above. This appeal ensued.

                       II. ISSUES RAISED IN DEFENDANT’S BRIEF ON APPEAL

                              A. HABITUAL-OFFENDER NOTICE

        In his appeal, defendant first argues that he was denied due process because he was not
informed that a fourth-offense habitual-offender notice that he was subject to a 25-year mandatory
minimum sentence had been filed. In the alternative, defendant argues that trial counsel was
ineffective by failing to inform him of the 25-year mandatory minimum sentence. The State agrees
that defendant is entitled to resentencing, but as a fourth-offense habitual offender under MCL
769.12(b)(1).

       The habitual-offender notice requirements are set forth in MCL 769.13. MCL 769.13(2)
provides:

               A notice of intent to seek an enhanced sentence filed under subsection (1)
       shall list the prior conviction or convictions that will or may be relied upon for
       purposes of sentence enhancement. The notice shall be filed with the court and
       served upon the defendant or his or her attorney within the time provided in
       subsection (1). The notice may be personally served upon the defendant or his or
       her attorney at the arraignment on the information charging the underlying offense,
       or may be served in the manner provided by law or court rule for service of written
       pleadings. The prosecuting attorney shall file a written proof of service with the
       clerk of the court.


                                                 -2-
Under MCR 2.104(A)(3), a valid proof of service requires “a written statement of the facts of
service, verified under MCR 1.109(D)(3)[,]” including “the manner, time, date, and place of
service, and indicate the process server’s official capacity, if any.”

        Here, the record reveals that at the arraignment hearing on September 24, 2018, trial
counsel acknowledged receipt of a second-offense habitual-offender notice. The prosecutor stated
that he intended to amend the notice to a fourth-offense habitual-offender notice. The lower court
file contains a fourth-offense habitual-offender notice that was filed on September 26, 2018. The
notice is stamped with a certificate of service indicating that a copy was hand-delivered to all
parties or their attorneys at their addresses of record September 25, 2018.

        Defendant argues that the certificate of service does not satisfy the requirements of MCR
2.104 because it does not specify the time, place of service, or the server’s official capacity.
Defendant is correct that the certificate of service does not specify the time of service, the address
of service, or the server’s capacity and, thus, does not satisfy the requirements of MCR 2.104.1

        This Court has held that “[t]he failure to file a proof of service of the notice of intent to
enhance the defendant’s sentence may be harmless if the defendant received the notice of the
prosecutor’s intent to seek an enhanced sentence and the defendant was not prejudiced in his ability
to respond to the habitual-offender notification.” People v Head, 323 Mich. App. 543-544;
917NW2d 752 (2018). In this case, however, there is no evidence that trial counsel or defendant
had actual notice of the prosecutor’s intent to seek enhancement of defendant’s sentence as a
fourth-offense habitual offender. At the arraignment hearing, the assistant prosecutor stated that
he intended to amend the notice to a fourth-offense habitual-offender notice. While defendant was
present at that hearing, his counsel of record was not. Subsequently, at the second adjournment of
trial on February 6, 2019, the prosecutor objected to a reduction in defendant’s bond and stated
that defendant had “four prior felony convictions, habitual fourth notice.” Trial counsel’s response
indicates that she had been speaking to defendant while the assistant prosecutor was addressing
the court and, thus, did not hear the prosecutor’s statement. She argued that while defendant had
prior felonies, none of them were violent, but she did not address the number of prior felonies.
Regardless, this notice would not have been provided within 21 days of defendant’s arraignment.
See MCL 769.13(1). Trial counsel maintained at sentencing that she never received the fourth-
offense habitual-offender notice. On this record we find no evidence that defendant had actual
notice that if convicted, he would be sentenced as a fourth-offense habitual offender. Accordingly,
in the absence of valid proof that defendant was served with the fourth-offense habitual-offender
notice and no evidence that defendant had actual notice of being charged as a fourth-offense
habitual offender, we concur with defendant that he is entitled to resentencing as a second-offense
habitual offender.2



1
 Defendant also asserts that the certificate did not satisfy the requirements of MCR 2.114, but this
rule was repealed on September 1, 2018.
2
  Because we conclude that defendant is entitled to resentencing as a second-offense habitual
offender, we need not address the prosecution’s argument that defendant may be sentenced as a
fourth-offense habitual offender, but should be sentenced under MCL 769.12(1)(b), and not MCL



                                                 -3-
                                          B. JAIL CALLS

        Next, defendant argues on appeal that he was denied a fair trial by the admission of
irrelevant and prejudicial evidence that he advised his girlfriend not to appear for trial. Defendant
additionally argues that the complained of evidence should have been excluded under MRE 403.

        At trial, the State learned that defendant had been calling his girlfriend, telling her not to
appear for trial, not to speak with the police or prosecutor, and to turn her phone off and not answer
her door. To prove defendant made these statements, and explain the absence of defendant’s
girlfriend from court, the trial court admitted three recordings which were played for the jury over
the objections of trial counsel.

        It is well-settled that this Court reviews preserved claims of evidentiary error for an abuse
of discretion. People v Bergman, 312 Mich. App. 471, 483; 879 NW2d 278 (2015). “An abuse of
discretion occurs when the court chooses an outcome that falls outside the range of reasonable and
principled outcomes.” Id. (quotation marks and citation omitted).

       In Bergman, 312 Mich. App. at 483, this Court explained:

               Generally, all relevant evidence is admissible at trial, and [e]vidence which
       is not relevant is not admissible. Relevant evidence means evidence having any
       tendency to make the existence of any fact that is of consequence to the
       determination of the action more probable or less probable than it would be without
       the evidence. Relevance involves two elements, materiality and probative value.
       Materiality refers to whether the fact was truly at issue. Evidence is probative if it
       tends to make the existence of any fact that is of consequence of the determination
       of the action more probable or less probable than it would be without the evidence[.]
       [Quotation marks and citations omitted.]

        Defendant argues that the evidence regarding his calls to his girlfriend was not relevant
because he was not charged with witness intimidation or a related offense. He also argues that
because the evidence established that his girlfriend was not present when the shooting occurred,
her testimony would not have aided the prosecution or defense.

        We find no merit in defendant’s objections to the testimony on the basis that defendant was
not charged with witness intimidation. This Court has held that “[e]vidence of a defendant’s threat
against a witness is generally admissible as conduct that can demonstrate consciousness of guilt.”
People v Kelly, 231 Mich. App. 627, 640; 588 NW2d 480 (1998). Similarly, “[e]vidence that a
defendant made efforts to influence an adverse witness is relevant if it shows consciousness of
guilt.” People v Schaw, 288 Mich. App. 231, 237; 791 NW2d 743 (2010). In the calls, defendant
told his girlfriend not to talk to the prosecution, not to come to court, and to use a different phone.
Although defendant argues that the statements were not direct threats against his girlfriend,


769.12(1)(a). Additionally, because we are directing the trial court to resentence defendant, his
claim of ineffective assistance of counsel is moot.




                                                 -4-
defendant’s direction to her not to cooperate or testify tends to show consciousness of guilt. Id.
In addition, even though the evidence indicated that defendant’s girlfriend did not witness the
shooting, her testimony was relevant to defendant’s motive to shoot the victim. Motive is relevant
to show an intent to kill. See People v Caddell, ___ Mich App ___, ___; ___ NW2d ___ (2020)
(Docket Nos. 343750 & 343993); slip op at 15. Moreover, the jury may have wondered why, after
defendant had indicated to a detective that his girlfriend would verify his statements, she did not
testify at trial. Hence, the statements were relevant for the prosecution to explain her absence.

        Defendant additionally argues that even if the evidence was relevant, it should have been
excluded under MRE 403. “Relevant evidence may be excluded if its probative value is
substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading
the jury . . . . Under MRE 403, the trial court had to consider whether, although relevant, unfair
prejudice substantially outweighed this evidence’s probative value.” People v Edwards, 328 Mich
App 29, 43; 935 NW2d 419 (2019) (quotation marks and citation omitted). “Any relevant evidence
will intrinsically be prejudicial to some extent; ‘unfair’ prejudice exists where extraneous
circumstances like shock, jury bias, sympathy, or anger pose a risk that the jury will give the
evidence weight disproportionate to its rational probative value.” People v Spaulding, ___ Mich
App ___, ___; ___ NW2d ___ (2020) (Docket No. 348500); slip op at 6 (citation omitted).

        Here, the evidence regarding defendant’s statements to his girlfriend were prejudicial to
defendant because of their damaging effect as noted above. However, defendant has not
established any unfair prejudice because of the evidence’s tendency to elicit bias, sympathy, anger,
shock, of other considerations extraneous to the merits of the charged offenses and that
substantially outweighed the probative value of the evidence. Accordingly, the trial court did not
abuse its discretion by admitting evidence of defendant’s statements to his girlfriend.

                            C. SUFFICIENCY OF THE EVIDENCE

        Defendant next argues that there was insufficient evidence to support his conviction of
assault with intent to commit murder.

         “This Court reviews de novo a defendant’s challenge to the sufficiency of the evidence
supporting his or her conviction.” People v Miller, 326 Mich. App. 719, 735; 929 NW2d 821
(2019). This Court reviews “the evidence in a light most favorable to the prosecution to determine
whether a rational trier of fact could find that the prosecution proved the crime’s elements beyond
a reasonable doubt. Conflicting evidence and disputed facts are to be resolved by the trier of fact.”
Id. (citations omitted).

        “The elements of assault with intent to commit murder are (1) an assault, (2) with an actual
intent to kill, (3) which, if successful, would make the killing murder. The intent to kill may be
proved by inference from any facts in evidence.” People v Jackson, 292 Mich. App. 583, 588; 808
NW2d 541 (2011) (quotation marks and citations omitted). “[A]ssault is either an attempt to
commit a battery or an unlawful act that places another in reasonable apprehension of receiving an
immediate battery. Battery is an intentional, unconsented and harmful or offensive touching of
the person of another, or of something closely connected with the person.” People v. Starks, 473
Mich. 227, 234, 701 NW2d 136 (2005).



                                                -5-
        Our review of the record evidence leads us to conclude that when viewing the evidence in
the light most favorable to the prosecution, there was sufficient evidence to establish each of the
above elements beyond a reasonable doubt. First, there was evidence that defendant assaulted the
victim by chasing the victim through an automobile assembly plant plant with a gun and firing the
gun. From these facts the jury could find beyond a reasonable doubt that defendant attempted to
commit “an intentional, unconsented and harmful or offensive touching of the person of another”
or placed the victim “in reasonable apprehension of receiving an immediate battery.” Starks, 473
Mich. at 234.

        Next, there was sufficient evidence for the jury to find beyond a reasonable doubt that
defendant intended to kill the victim. “Minimal circumstantial evidence and reasonable inferences
can sufficiently prove the defendant’s state of mind, knowledge, or intent.” Miller, 326 Mich. App.
at 735. Defendant’s intent to kill may be inferred from his use of a deadly weapon, his taking aim
at the victim, his flight after the shooting, and his attempt to hide evidence. See People v Everett,
318 Mich. App. 511, 531 n 10; 899 NW2d 94 (2017). There is no dispute that defendant chased the
victim with a gun which witnesses testified had a scope that projected a red beam onto the intended
target. A witness testified that defendant stopped and aimed at the victim before firing, although
he did not see the laser beam on the victim. The victim saw a red beam ricocheting off the wall.
Another witness testified that the gun was aimed straight ahead when it was fired. An evidence
technician, however, could not identify the impact point of the bullet and defendant denied having
pointed the gun at the victim. Although there was conflicting evidence regarding whether the laser
from the gun was pointed at the victim, conflicting evidence and disputed facts must be resolved
in favor of the jury’s verdict. See Miller, 326 Mich. App. at 735. There was also evidence that
defendant fled after the shooting, admitted throwing the gun into the Detroit River, and advised
his girlfriend not to cooperate with the prosecution or testify at trial. Furthermore, defendant’s
intent can be inferred from statement he made after the shooting. While the victim was hiding, he
heard defendant say, “I was going to kill you.” This contradicted defendant’s testimony that he
merely fired the gun into the air. In addition, there was evidence of defendant’s motive to shoot
the victim because defendant believed that his girlfriend was having an affair at work. Although
defendant testified that he did not intend to harm the victim, the jury disbelieved his testimony and
this Court may not interfere with the jury’s determination regarding the credibility of witnesses.
See People v Unger, 278 Mich. App. 210, 222; 749 NW2d 272 (2008).

        Additionally, there was sufficient evidence that if defendant had killed the victim, the
killing would have constituted murder. Again, defendant’s intent to kill may be inferred from the
facts in evidence in this case, with minimal circumstantial evidence being sufficient. Miller, 326
Mich. App. at 737. Defendant fails to present any argument that the circumstances would have
legally excused or reduced the crime.3 Accordingly, there was sufficient evidence to support
defendant’s conviction of assault with intent to commit murder.

               III. ISSUES RAISED IN DEFENDANT’S STANDARD 4 BRIEF



3
  As discussed further below, defendant waived his claim that the trial court erred by failing to
instruct the jury regarding mitigating circumstances and failed to establish that trial counsel was
ineffective by failing to request the instruction.


                                                -6-
       Defendant raises the following issues in a brief filed pursuant to Administrative Order
2004-6, Standard 4.

                                    A. JURY INSTRUCTIONS

        Defendant argues that he was denied the right to a properly instructed jury because the trial
court failed to instruct the jury regarding mitigating circumstances and lesser included offenses.

        “In order to preserve an error in the giving or failure to give jury instructions, a party must
make a specific objection on the record.” People v Fletcher, 260 Mich. App. 531, 558; 679 NW2d
127 (2004). During discussions regarding the jury instructions and verdict form, the trial court
asked, “Any lesser includeds?” and trial counsel responded, “No, Judge.” Counsel also affirmed
that she had discussed the matter with defendant. Defendant also never requested an instruction
regarding mitigating circumstances. Therefore, this issue is unpreserved. This Court reviews
unpreserved issues regarding jury instructions for plain error affecting substantial rights. People
v Czuprynski, 325 Mich. App. 449, 466-467; 926 NW2d 282 (2018).

       As this Court explained in Spaulding, ___ Mich App at ___; slip op at 8:

               A defendant has the right to a properly instructed jury. [T]he trial court is
       required to instruct the jury with the law applicable to the case and fully and fairly
       present the case to the jury in an understandable manner. Jury instructions are
       reviewed in their entirety to determine if there is error requiring reversal. Jury
       instructions must include all the elements of the charged offense and must not
       exclude material issues, defenses, and theories if the evidence supports them.
       [Quotation marks and citations omitted].

“A party’s explicit and express approval of jury instructions as given waives any error and
precludes appellate review.” Id. at ___; slip op at 8.

        This issue is waived because trial counsel expressly approved the jury instructions.
Therefore, appellate review of defendant’s substantive claims is precluded. Furthermore,
defendant fails to established that the trial court was required to sua sponte provide these
instructions which were not requested by defendant.

                        B. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant contends that trial counsel was ineffective by failing to advise him of the 25-
year mandatory minimum sentence and by failing to request jury instructions on mitigating
circumstances and lesser included offenses.

        “To demonstrate ineffective assistance of counsel, a defendant must show that his counsel’s
performance was deficient, and that there is a reasonable probability that but for that deficient
performance, the result of the trial would have been different.” Hoang, 328 Mich. App. 64
(quotation marks and citation omitted). “This Court has held that declining to request a particular
jury instruction can constitute effective trial strategy. Indeed, deciding what instructions to request
falls within the wide range of discretion accorded to counsel.” People v Allen, ___ Mich App ___,
___; ___ NW2d ___ (2020) (Docket No. 342999); slip op at 12 (citations omitted), lv pending.


                                                 -7-
        Preliminarily, defendant’s claim that trial counsel was ineffective by failing to advise him
regarding the mandatory 25-year minimum sentence is moot. As discussed earlier, there is no
proof that defendant was served with the fourth-offense habitual-offender notice and no evidence
that he had actual notice. Therefore, he is entitled to resentencing as a second-offense habitual
offender.

        Defendant next argues that trial counsel should have requested a jury instruction regarding
mitigating circumstances. To the extent that evidence supported this instruction, defendant fails
to overcome the presumption that trial counsel’s decision not to request it was sound trial strategy.
M Crim JI 17.4 addresses mitigating circumstances in relation to assault with intent to commit
murder and provides:

              (1) The defendant can only be guilty of the crime of assault with intent to
       commit murder if [he / she] would have been guilty of murder had the person [he /
       she] assaulted actually died. If the assault took place under circumstances that
       would have reduced the charge to manslaughter if the person had died, the
       defendant is not guilty of assault with intent to commit murder.

             (2) Voluntary manslaughter is different from murder in that for
       manslaughter, the following things must be true:

              (3) First, when the defendant acted, [his / her] thinking must have been
       disturbed by emotional excitement to the point that an ordinary person might have
       acted on impulse, without thinking twice, from passion instead of judgment. This
       emotional excitement must have been caused by something that would cause an
       ordinary person to act rashly or on impulse. The law does not say what things are
       enough to do this. That is for you to decide . . . .

               (4) Second, the killing itself must have resulted from this emotional
       excitement. The defendant must have acted before a reasonable time had passed to
       calm down and before reason took over again. The law does not say how much
       time is needed. That is for you to decide. The test is whether a reasonable time
       passed under the circumstances of this case.

               (5) If you find that the crime would have been manslaughter had the person
       died, then you must find the defendant not guilty of assault with intent to murder
       [and decide whether (he / she) is guilty of any lesser offense].

        Here, trial counsel may have reasonably believed that this instruction would have confused
the jury because defendant’s defense was that he did not intend to kill or harm the victim. By
suggesting that defendant was acting on impulse or from passion, the instruction may have
undermined this defense. “Whether counsel’s trial strategy was succes[s]ful does not render
counsel’s performance ineffective, nor does it overcome the presumption that counsel provided
reasonable professional assistance. This Court will not assess counsel’s competence with the
benefit of hindsight.” Allen, ___ Mich App at ___; slip op at 13 (citations omitted). Accordingly,
defendant fails to establish that trial counsel was ineffective by failing to request this instruction.




                                                 -8-
        Defendant also argues that trial counsel should have requested that the jury be instructed
on the lesser offenses of assault with intent to do great bodily harm less than murder, felonious
assault, and reckless discharge of a firearm. The crimes of felonious assault and reckless discharge
of a firearm are not lesser included offenses of assault with intent to commit murder. People v
Wheeler, 480 Mich. 965, 965; 741 NW2d 521 (2007); People v Lowery, 258 Mich. App. 167, 174;
673 NW2d 107 (2003). Therefore, trial counsel was not ineffective by failing to request
instructions on those offenses. However, assault with intent to do great bodily harm qualifies as a
lesser included offense of assault with intent to commit murder. Everett, 318 Mich. App. at 529.
“These offenses are distinguishable from each other by the intent required of the actor at the time
of the assault. That is, [assault with intent to commit murder] requires an actual intent to kill that
is not a part of [assault with intent to do great bodily harm].” Id. (quotation marks and citations
omitted).

        Nonetheless, defendant fails to overcome the presumption that trial counsel’s decision not
to request an instruction on assault with intent to do great bodily harm was sound trial strategy.
“[T]his Court has specifically recognized that an all-or-nothing defense is a legitimate trial
strategy. When the defense trial strategy is to obtain an outright acquittal, an instruction or
argument on a lesser offense may reduce the defendant’s chances of acquittal.” Allen, ___ Mich
App at ___; slip op at 12-13 (citations omitted). In this case, the defense’s theory was that
defendant had not intended to shoot the victim and had merely fired the gun into the air. Therefore,
trial counsel may not have wanted to give the jury the opportunity to compromise and convict
defendant of a lesser assault offense, rather than acquit him of the crime. Again, “[w]hether
counsel’s trial strategy was succes[s]ful does not render counsel’s performance ineffective, nor
does it overcome the presumption that counsel provided reasonable professional assistance. This
Court will not assess counsel’s competence with the benefit of hindsight.” Id. at ___; slip op at 13
(citations omitted). Therefore, defendant is not entitled to relief based on this argument.

        We affirm defendant’s convictions, but remand for resentencing. We do not retain
jurisdiction.

                                                              /s/ Brock A. Swartzle
                                                              /s/ Kathleen Jansen
                                                              /s/ Stephen L. Borrello




                                                 -9-